Citation Nr: 0601474	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-10 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of left knee 
surgery with degenerative joint disease and myositis 
ossificans of the left lower leg, currently rated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from April 1975 to 
February 1988, with seven years and eight months of prior 
active service.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which continued the veteran's 10 percent disability 
rating.  A notice of disagreement was received in October 
2003, a statement of the case was issued in February 2004, 
and a substantive appeal was received in March 2004.  In his 
substantive appeal, the veteran initially requested a Board 
hearing, but that request was subsequently withdrawn in April 
2004.   

Further, the September 2003 rating decision also continued 
the current disability ratings for the veteran's service 
connected right lateral meniscectomy with degenerative joint 
disease, rated as 20 percent disabling, and cervical facet 
syndrome, rated as 10 percent disabling.  In his notice of 
disagreement and substantive appeal, the veteran indicated 
that he also wanted to appeal these issues.  However, the 
veteran subsequently withdrew his appeal of these issues in a 
May 2005 statement. 


FINDING OF FACT

The veteran's service connected residuals of left knee 
surgery with degenerative joint disease and myositis 
ossificans of the left lower leg is manifested by pain, 
crepitus, stiffness, lack of endurance and flexion limited by 
pain to 80 degrees, but without ankylosis, recurrent 
subluxation or lateral instability.  




CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for residuals of left knee surgery with 
degenerative joint disease and myositis ossificans have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 
5257, 5258, 5259, 5260, 5261, 5262 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a June 2003 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the June 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at pages 1-2, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  Further, the RO send another VCAA letter in 
April 2004.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in June 2003, which was prior to the 
September 2003 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA 
treatment records and VA examinations.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded VA examinations in July 2003 and 
March 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected for residuals of left knee 
surgery with degenerative joint disease and myositis 
ossificans warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).
 
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The medical evidence of record shows that the veteran had a 
VA examination in July 2003.  The veteran reported that pain 
in his knees happened with repetitive use such as prolonged 
walking and climbing stairs.  He also stated that sometimes 
he wore a brace to limit the pain.  Flexion of the left knee 
was 130 to 140 degrees, with pain at the end of flexion.  The 
examiner found no edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  The veteran had a normal gait.  The veteran was 
negative for varus, valgus, anterior and posterior drawer 
test, and McMurray test, but the examiner noted some 
crepitus.  There was no ankylosis present.  The examiner 
diagnosed degenerative joint disease of the left knee with 
residuals of debridement and did not find myositis 
ossificans.  

Private clinic records dated November 2004 stated that both 
knees lack about three degrees of full extension and flexion 
is about 110 to 115 degrees.  The veteran had a fair amount 
of crepitus with range of motion.  He also had some 
tenderness to palpation over the lateral femoral condyle.  It 
was noted that the left knee was worse than the right.  He 
was negative for varus, valgus and anterior and posterior 
instability.  No effusion was noted.  Again, the diagnosis 
was degenerative arthritis.  X-rays taken in November 2004 
showed osteoarthritis and x-rays in February 2005 showed 
stable osteoarthritis. 

Another VA examination was done in March 2005.  The examiner 
reported that the veteran complained of pain in the left 
knee.  The veteran specifically stated that he had pain on 
walking in excess of 10 minutes, standing for 30 to 40 
minutes, sitting more than 30 minutes, getting up and down, 
getting in and out of the car, squatting, using stairs and 
driving for a long time.  The veteran's gait was normal.  The 
examiner found flexion to 80 degrees with pain.  The examiner 
found that the knee did not catch, grind or pop.  There was 
no edema, redness, heat, abnormal movement, instability, 
weakness or effusion.  The examiner noted subpatellar 
crepitus and pain with inhibition in knees.  The veteran 
again was negative for varus, valgus, Lachmans, drawers and 
McMurray testing.  However, the examiner noted pain and 
crepitus on extension of the left knee.  The examiner also 
stated that the left knee joint function is additionally 
limited by pain, stiffness, and lack of endurance following 
repetitive use.  There was no ankylosis present.  The 
examiner diagnosed the veteran with moderate degenerative 
arthritis.  He also stated that joint effusion may or may not 
be present. 

VA treatment records from June 1999 to June 2005 showed 
degenerative joint disease of both knees.  The veteran had 
continuing complaints of pain for which he would wear a brace 
on his left knee.  Crepitus was also noted.  

The veteran's service-connected for residuals of left knee 
surgery with degenerative joint disease and myositis 
ossificans has been rated by the RO under the provisions of 
Diagnostic Code 5259.  Under this code, a 10 percent rating 
is assigned for the removal of semilunar cartilage.  This 
rating is the highest disability evaluation provided for 
under this Diagnostic Code.
  
Currently, the veteran is seeking a disability rating in 
excess of 10 percent for his left knee/left lower leg 
disability.  Turning to the Diagnostic Codes applicable to 
knee disabilities, the Board notes that a 30 percent 
disability rating is warranted under Diagnostic Code 5256 
when there is ankylosis of the knee with favorable angle in 
full extension or in slight flexion between 0 and 10 degrees.  
Under Diagnostic Code 5257, a 20 percent rating is warranted 
when there is moderate recurrent subluxation or lateral 
instability of the knee.  Under Diagnostic Code 5258, a 20 
percent disability rating is available for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  Diagnostic Code 5260 
provides that a rating of 20 percent rating is warranted for 
flexion limited to 30 degrees.  A 20 percent disability 
rating is allowed under Diagnostic Code 5261 when extension 
of the leg is limited to at least 15 degrees.  A 20 percent 
disability rating is available under Diagnostic Code 5262 
when there is malunion of the tibia and fibula with moderate 
knee or ankle disability.  There is no rating in excess of 10 
percent available under Diagnostic Code 5263.  See 38 C.F.R. 
§  4.71(a), Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 
5261, 5262 and 5263.  Another potentially applicable Code is 
Code 5261 for impairment of the tibia and fibula.  Under this 
Code, a 20 percent rating is warranted for malunion with 
moderate knee disability. 

Additionally, the Board notes that Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, Diagnostic Code 5003.

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Board notes that Diagnostic Codes 5259 and 5263 do not 
provide for disability ratings in excess of 10 percent.  
Therefore, they are not applicable to this analysis. In 
turning to the Diagnostic Codes applicable to the knees which 
do provide for disability ratings in excess of 10 percent, 
the Board notes that a 30 percent disability rating under 
Diagnostic Code 5256 would not be warranted in this case 
because the pertinent medical evidence indicated that there 
was no ankylosis of the left knee.

The Board finds that the evidence of record does not support 
a separate rating under Diagnostic Code 5257 for the 
veteran's right knee disability.  The medical evidence of 
record reveals no evidence of recurrent subluxation or 
lateral instability.  Thus, the Board finds that rating the 
veteran's disability under Diagnostic Code 5257 would not be 
appropriate. 

The Board acknowledges that the veteran has degenerative 
arthritis.  Thus, his disability could be rated higher based 
on limitation of motion under Diagnostic Codes 5260 and 5261.  
See generally VAOPGCPREC 9-04.  However, even considering 
additional functional loss due to pain, there is no evidence 
that flexion is limited to 30 degrees or extension is limited 
to 15 degrees so as to warrant assignment of a higher rating 
under Diagnostic Codes 5260 or 5261.  Finally, the Board 
notes that there is no malunion of the tibia or fibula with 
moderate knee or ankle disability to warrant a 20 percent 
rating under Diagnostic Code 5262.

With regard to Code 5258, although the March 2005 examiner 
commented that effusion may or may not be present, virtually 
all of the other examination and clinical treatment records 
have expressly reported that there was no effusion.  The 
Board is unable to find that a 20 percent rating is warranted 
under this Code.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The veteran clearly suffers from left knee impairment.  
However, the Board is bound by regulations which set forth 
the criteria for various ratings.  The preponderance of the 
evidence in this case is against a finding that the criteria 
for a rating in excess of the current 10 percent have been 
met under any applicable Code.  The veteran may always 
advance a claim for an increased rating should the severity 
of his left leg/left lower extremity increase in the future. 


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


